Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 20, 2017

The Court of Appeals hereby passes the following order:

A18D0167. HOWARD ANDERSON LEE v. THE STATE.

      In his second appearance before this Court in this criminal case, Howard
Anderson Lee filed this application for discretionary appeal seeking review of the
trial court’s order denying his motion to recuse the superior court judge presiding
over his criminal case.1 We, however, lack jurisdiction.
      The order that Lee seeks to appeal is interlocutory. See OCGA § 5-6-34 (a) (1)
(providing for a direct appeal from a “final judgment[ ], that is to say, where the case
is no longer pending in the court below”); Murphy v. Murphy, 322 Ga. App. 829, 830
(747 SE2d 21) (2013) (An order denying a motion to recuse is interlocutory).
Therefore, in order to obtain appellate review of his recusal request and his “Motion
in Limine,” Lee was required to follow the interlocutory appeal procedure set forth
in OCGA § 5-6-34 (b), including obtaining a certificate of immediate review, which
he did not do. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996) (where
contested order is interlocutory, discretionary appeal statute does not excuse failure
to comply with OCGA § 5-6-34 (b)). Lee’s failure to follow the proper appellate
procedure deprives us of jurisdiction to consider his application. Accordingly, his
application is hereby DISMISSED.




      1
        In his first appearance, Lee filed a direct appeal from the trial court’s order
quashing his subpoena of the judge presiding over his case. Because that order, too,
was interlocutory, we dismissed Lee’s appeal. See Case No. A17A1217 (dismissed
March 27, 2017).
Court of Appeals of the State of Georgia
        Clerk’s Office, Atlanta,____________________
                                   11/20/2017
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                  , Clerk.